Citation Nr: 1601634	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a benefits payment rate in excess of 60 percent for educational assistance under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel
INTRODUCTION

The Veteran served on active duty from July 1989 to October 1992, and from December 2003 to March 2005.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 letter decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Original jurisdiction in this case currently is with the RO in Columbia, South Carolina.

The Veteran testified before the undersigned at a personal hearing in October 2014.  A transcript of that hearing has been associated with the Veteran's claims file. 


FINDINGS OF FACT


1.  The Veteran had creditable active duty service for educational assistance under the Post-9/11 GI Bill from December 27, 2003 to March 5, 2005, equaling 14 months and 7 days of qualifying active duty service. 

 2. The Veteran's discharge from active duty in March 2005 was due to "completion of required active service" and not due to a service-connected disability. 
 
 3. The Veteran was not serving in an active duty status at the time of his July 2007 medical retirement from the Army National Guard due to his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for an educational assistance benefits rate in excess of 60 percent under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  In this case, the Veteran served in the Army National Guard from April 1999 to July 2007.  He was activated under the provisions Title 10 in December 2003, was deployed to Iraq and served in combat, and was discharged from active service in March 2005.  Based on this period of active service, he became eligible for Post-9/11 GI Bill education benefits.

The key question at issue in this case is not whether the Veteran is indeed eligible for Post-9/11 GI Bill benefits, but whether the Veteran is entitled to a level of payment greater than 60 percent for his Post-9/11 GI Bill benefits.  The percentage of maximum amounts payable is determined by aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable with at least 12 months, but less than 18 months of creditable active duty service is 60 percent.  A 70 percent rate is payable with at least 18 months, but less than 24 months, of creditable active duty service.  An 80 percent rate is payable with at least 24 months, but less than 30 months of creditable active duty service.  A 90 percent rate is payable with at least 30 months, but less than 36 months of creditable active duty service.  And, a 100 percent rate is payable with at least 36 months of creditable active duty service, or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).  
The Veteran desires payment at the full 100 percent rate for his education benefits, as opposed to his current payment at the 60 percent rate.  He does not however argue that such a percentage should be awarded based on the aggregate number of months of active service he had since September 10, 2001.  Indeed, although the Veteran served in the Army National Guard for all times from September 10, 2001 to July 11, 2007, his only period of qualifying active duty service (for purposes of Post-9/11 GI-Bill eligibility) came when he was activated from December 27, 2003 to March 5, 2005, a total of 14 months, 7 days.  The Veteran's service records demonstrate that this activation was based on  Executive Order 13223, September 14, 2001, under the authority of 10 U.S.C.A. § 12302.  See the Veteran's December 30, 2003 Orders.  In pertinent part, 38 U.S.C.A. § 3301 defines "active duty" in the case of members of the Army National Guard as service on active duty or under a call to order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10 or section 712 of title 14; or, full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or full-time service in the National Guard under section 502(f) of title 32 when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C) (West 2014).  Significantly, although the Veteran's service from December 2003 to March 2005 qualifies as active duty service for an Army National Guard member under 38 U.S.C.A. § 3301, his National Guard service outside of this time period did not fall into any of the above-referenced qualifying active service categories.  As such, they may not be counted in the Veteran's aggregate months of service.  The Veteran has not disputed this finding, and in fact agreed that periods outside of his December 2003 to March 2005 service represented nonqualifying service for the benefit sought at his October 2014 hearing before the undersigned.  See the October 2014 hearing transcript, at 3.  

The Board recognizes that when the Agency of Original Jurisdiction (AOJ) first informed the Veteran he was eligible for Post-9/11 GI Bill education benefits in July 2009, VA awarded the benefits at the 100 percent payment rate.  This was in error, as the AOJ incorrectly counted the Veteran's National Guard service from September 10, 2001 to December 26, 2003 as qualifying active duty service, thereby increasing the Veteran's aggregate number of months of service from 14 to 41 months.  The AOJ corrected this error, and notified the Veteran of the necessary adjustment in payment rate from 100 to 60 percent in the above-referenced September 2013 letter decision, and although the Veteran disagreed with the AOJ's September 2013 decision, he does not dispute the adjustment based on calculations of the aggregate number of months of active duty service.  

Instead, the Veteran asserts that he should be awarded benefits at the 100 percent level based on 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  In particular, he contends that because he served at least 30 continuous days on active duty between December 2003 and March 2005, and was subsequently discharged in July 2007 due to service-connected posttraumatic stress disorder (PTSD), he should be awarded benefits at the 100 percent rate, under 38 C.F.R. § 21.9640, rather than at the 60 percent rate.

The Board is sympathetic to the Veteran's argument, but unfortunately must deny his appeal as a matter of law.  Although the record demonstrates that in July 2007, the Veteran was indeed discharged from the Army National Guard due to his now service-connected PTSD (see the Veteran's NGB Form 22, and findings of a May 2007 Medical Review Board), and although the Veteran's PTSD was incurred during his combat service in Iraq, the law and regulations specify that for benefits to be awarded based on 30 days of consecutive active duty service, the Veteran must have been discharged under other than dishonorable conditions, and due to a service-connected disability "after completion of such service."  See 38 C.F.R. § 21.9520 (2015); see also 38 U.S.C.A. § 3311(b)(2)(A), (B).  In other words, to be eligible for payment of benefits at the 100 percent rate, a claimant must have been discharged due to a service-connected disability following his period of 30 or more consecutive days of qualifying active duty service.  In this case, when the Veteran completed his period of qualifying active duty service in March 2005, he was discharged not because of a service-connected disability, but rather for "completion of required active service."  See the Veteran's DD-214; see also the Veteran's February 8, 2005 Orders.  As discussed above, the Veteran continued to serve as a member of the Army National Guard on nonqualifying service, and was subsequently discharged due to PTSD following this ineligible period.  As such, the award of payment for Post-9/11 GI Bill benefits at the 100 percent rate to those who served 30 days of continues active duty service and were then discharged following such service due to a service-connected disability simply does not extend to this Veteran.

In sum, the Veteran had 14 months and 7 days of creditable active duty service toward the Chapter 33 (post-9/11 GI Bill) educational assistance benefits from December 2003 to March 2005.  This service time correlates to an award of Post-9/11 GI Bill education benefits at a 60 percent payment rate.  See 38 C.F.R. § 21.9640.  In order to warrant educational assistance benefits higher than 60 percent under the post-9/11 GI Bill at the requested 100 percent rate, the Veteran must have had at least 36 months creditable active duty service, or he would have to have at least 30 continuous days of creditable active duty service and a discharge from such service due to a service-connected disability.  It is not shown, nor alleged, that the Veteran has had creditable active duty service in excess of 14 months and 7 days to warrant increased educational assistance benefits, and the Board finds that the Veteran was not discharged from active duty due to a service-connected disability.  

The Board understands the Veteran's argument that it is unfair to him that the timing of the medical disqualification bars increased educational assistance benefits in this way.  While the Board respects the Veteran's courageous service abroad, it is without the ability to grant the benefits sought.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41   (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The statutory scheme provides for the rate of payment of educational assistance to be based on the length of service.  A limited exception was carved out for situations where a disability incurred in active service prevents the Veteran from completing a longer period of service.  Such is not the case where a Veteran is discharged back to his reserve or Guard unit, despite the presence of a service-connected disability which does not, at that time, preclude his retention in the military.  To the extent the Veteran's representative has requested that the Board petition the Department of Defense (DoD) to change his DD-214 to reflect that he could not perform his duties while during his qualifying active duty period (see the June 2014 Statement of Accredited Representative), the Board is without power to do so, as DoD determinations are generally binding on VA.  See, e.g., 38 C.F.R. § 3.12 (indicating that character of discharge determinations are binding on VA).  Rather, the Veteran is free to file any petition with his service department to apply for a correction of his military records if he so chooses.

For the reasons discussed above, the Board finds that there is no legal entitlement to an educational assistance benefits rate in excess of 60 percent under 38 U.S.C.A. Chapter 33 of Title 38 of the United States Code.  As such, the Veteran's appeal must be denied.



ORDER

Entitlement to an educational assistance benefits rate in excess of 60 percent under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


